Lipscomb, J.
The refusal to give the charge prayed and the overruling the demurrer are the only points made by the appellant that it is thought material to be noticed, and these two may be considered together. If the act of the Congress of the Republic of Texas prescribing a limitation to bringing suits on foreign judgments, passed on the 25th June. 1845, is operative and valid as the law at this time on subjects that arose under it, there is no question but the court below erred both in’overruling the defendant’s demurrer and in refusing to give tlu> charges asked by defendant’s counsel.
The 4th section of the act referred to is in the following words: “ That all foreign judgments, decrees, and adjudications upon which suit shall be brought in the courts of this Republic, should the same be of four years’ standing and upward-:, shall be forever barred and proscribed unless sued on in sixtjr days from and after the passage of this act; those under four and over two years, unless sued on in six months; and those under two years, unless sued "on in *140one year : provided the original canse of action shall remain unimpaired and may be sued on, at the election of the creditor, snbject to prescription.”
This Jaw is supposed by some to have been superseded and virtually repealed by the consummation of the annexation of the Republic to the American Union. It is not essential to the case before us to decide whether the whole act is valid or not. It is the fourth section, just cited, upon the validity of which we are required to decide. It has been contended that, as the courts of this State are bound by the Constitution of the United States as the supreme law of the land, and as it in express terms provides and declares that full faith and credit and effect shall he given in each State to the judicial proceedings of every other, to give effect to 'the Constitution, no act of limitation of a State could be valid that prescribed a shorter period for suits to be brought on a judgment of a sister State than was prescribed for the judgments of their own courts. Judge Story, after treating of the influence of statutes of limitations, and sustaining the doctrine that they are laws affecting the remedies, and in general confined in their influence to (heir own forums, in relation to contracts, wherever they may have been entered into, proceeds : “A question of a kindred character has been discussed of late years botli in England and America, and that is whether the statute of limitations or prescription of the country where suit is brought is a good defense and bar to a suit brought there to enforce a foreign judgment. In both countries it has been held a good defense and bar. In America the case was stronger than it was presented in England; for it was a judgment rendered in one of the United States which was brought to be enforced in another State of the Union, and therefore fell within the clause of the Constitution which declares that full faith and credit and effect shall be given in each State to the judicial proceedings of every other. It. was thought that this clause did not in the slightest degree vary the application of the general principle that in all matters of proceedings in courts, the lex fori was to govern.” He referred to the case of Don v. Lippman (5 Clark & Fin. R., 1) for the English decision, and to McElmoyle v. Cohen (13 Pet. R., 312) for American authority. (Story’s Con. Laws, sec. 582.) If the question were an open one, I must acknowledge that I should have felt the difficulty of reconciling a statute of a State prescribing a different bar to a judgment of another State from their own judgments. But the case of McElmoyle v. Cohen brought the point directly before the Supreme Court of the United States. The question presented to the court was whether the statute of limitations of Georgia can be pleaded to an action in that State founded upon a judgment rendered in the State of South Carolina. The statute of limitation of Georgia is “ that actions of debt on judgments obtained in courts other than the courts of this State must be brought within five years after the judgment.” Mr. Justice Wayne, who delivered the unanimous opinion of the court, after discussing at some length the provision in the Constitution as to the effect of a judgment of one State in another State, proceeds: “Such being the faith, credit, and effect to be given to the judgment of one State in another by the Constitution and.the act'of Congress, the point under consideration will be determined by setUing' what is the nature of a plea of the statute of limitations. . -Is it a plea that settles the right of a party on a contract or judgment, or one that bars the remedy? Whatever diversity of opinion there may be among jurists-upon this point, we think it well settled to be a plea to the remedy, and consequently that the lex fori must prevail.” And he refers to a variety of adjudicated cases both in the courts of England and this United States. After discussing the origin of prescription, and showing that it had been fixed by every nation in virtue of the sovereignty by which it exercises its legislation for all persons and jiroperty within its jurisdiction, the judge proceeds: “This being the foundation of the right to pass statutes of prescription or limitation, may not our State. under our system, exercise this right in virtue of their sovereignty? Or is it to be conceded to them in every other particular than that of barring the remedy upon judgment of other States by the lapse of time?” After showing that this right does exist, he proceeds: “And if this right do exist, may it not be *141exercised bra State’s restraining (lie remedy upon the judgment of another Stale, leaving those o£ its own courts unaffected by a statute of limitations, but subject to llio common-law presumption of payment after the lapse of twenty years? !n oilier words, may not the. law of a State fix different times for barring the remedy in a suit upon the judgment of another State aud for those of its own tribunals? We Use this mode of argument to show the unreasonableness of a contrary doctrine.” lie concludes: “It is therefore our opinion that, tile statute, of limitations of Georgia can be pleaded to an action in that State founded upon a judgment rendered in the State of South Carolina.” If, then, a St ate already a member of the confederacy could constitutionally prescribe a limitation to a suit on a judgment of another State of tlie confederacy difieren;, from the prescription of adjudgment of its own tribunals, a fortiori an art pas-ed hy the Bepublic of Texas "before, we became a member of the confederacy would be free from any such repugnancy if it embraced tlie same object. Ours is a much stronger ease than the one presented to the Supreme Court of (lie United States. Our act. of limitation was passed before annexation, at the time when tlie Constitution of tlie Union could claim no exercise or intluenee, over our sovereignty, and we were, iir tlie literal sense of the term, a foreign State. The judgments on which it was designed to act were rendered before'our relations to tlie Government Of tlicTJnited States were changed; and it might we.il be supposed that Hit' construction of tlie Constitution of the United Slates and tlie act of their Congress would not have embraced the action of tlie Bepublic of Texas in this instance, even if it liad been construed differently from tlie decision in the, ease of McEhnoyle v. Oolien. We are therefore*led to the conclusion that so much of tlie 4th section of the act of the Congress of Texas of June, 1S4.5, as prescribed a limitation of one year to tiring'suit on a judgment of a foreign State is .not repugnant to the "Constifulion'and act of Congress of tlie United States, and that it is valid aud rative on the, judgment sued on, and interposes a bar to the plaintiff’s right oí action in this ease.
Note 65.—Pryor v. Moore, 8 T., 250; Kirkman v. Hendrick, 8 T., 253.
I Hliall not discuss the exception presented hy tlie amended petition of the plaintiff, believing it to be a question not now open in this court It is believed that no distinction is acknowledged between resident citizens at the date of tlie passage of the act and those who* might come within our jurisdiction afterwards.
In answer to the exception, I will only cite the opinion of Judge Story, as found in section 578 of his worlc on tlie Conflict of Haws. “ But if the question were entirely new. it would be difficult, upon principles of international justice ■or policy, to establish a different rule. Every nation must have a right to settle for itself the times and modes and circumstances within and under which suits •shall lie litigated in its own courts. There can be no pretense to say that foreigners are entitled to crowd the tribunals of any nation with suits of tlieir own wliie.h are stale, and antiquated, to the exclusion of the common administration of just ice between its own subjects. As little right can foreigners have to insist that the. times and modes of proceedings in suits provided by tlie laws of tlieir country shall supersede those of the nation in which they have chosen to litigate tlieir controversies or in whose tribunals they are properly parties to any suit.”
The court below erred in overruling tlie defendant’s demurrer. (Coles v. Kelsey, 2 Tex. R., 541; Swenson v. The Adm’r of Walker, 3 Tex. R., 93.)
The court erred also in refusing to give tlie charge asked by the defendant’s counsel. The judgment is therefore reversed and tlie cause remanded.
Judgment reversed.